The plaintiff persistently and wilfully disregarded the warnings and disobeyed the reasonable and proper instructions and directions repeatedly and emphatically given to him by the defendant's superintendent with respect to his safety, in view of the particular source of danger, specifically pointed out to him, which occasioned his injury. His disobedience thus deliberately persisted in exposed him to his injury, which otherwise would not have befallen him. Under such conditions it cannot be said that the court below was not justified in finding, as it did, that he was guilty of negligence, and that this negligence directly contributed to produce his injury. Hyde v. Mendel,75 Conn. 140, 144, 52 A. 744; Cavanaugh v. Windsor Cut Stone Corporation,80 Conn. 585, 592, 69 A. 345; Smithwick v. Hall  Upson Co., 59 Conn. 261,268, 21 A. 924.
The plaintiff, however, insists that this is not a correct synopsis of the situation, and that by his disobedience he assumed no other risks than those which were incident to the fall of the hammer when the machine was in perfect *Page 450 
working order, and did not assume those which would attend its fall from the defective condition of the machine. The distinction thus attempted to be drawn necessarily rests upon the assumption that the warnings, instructions and directions given the plaintiff were intended for his protection against a danger arising in the first named way and not against one arising in the second way. Smithwick v. Hall  Upson Co.,59 Conn. 261, 268, 21 A. 924; Gilmore v. American T.  S. Co.,79 Conn. 498, 506, 66 A. 4. There is no basis for this assumption. The danger which threatened was one which would result to the operator from the unexpected this fall of the hammer. Whether the ultimate cause of this fall was the inadvertent action of the operator, some feature of the machine in order, some defect in it, or some cause from without, the resultant phenomenon was the same, and its dangers the same. In each situation the hammer would unexpectedly fall, endangering what might chance in its way. It was the untimely hammer fall whose consequences were to be feared, and it is inconceivable that when the defendant, recognizing this danger, sought to secure the safety of its employees, and incidentally its own protection, by warnings, instructions and directions adequate to that end, they were given in view of anything less than the apparent source of danger and were not intended as a warning and protection against all danger from that source without differentiation or distinction. The danger was from a single, immediate source, presenting a uniform outward aspect whatever the ultimate cause; it was a danger easy to see and appreciate; it was one which could under all circumstances be avoided by simple means; the defendant prescribed these means to its employees, including this plaintiff; it is only by a refinement of reasoning that it could be said upon the facts found that these means were designed to meet a situation less comprehensive than the single, apparent source of the common danger.
The plaintiff relies upon the two cases last cited. The *Page 451 
first one presents few analogies to the present. The second possesses a greater similarity in its facts. In that case, however, the trial court had found the plaintiff free from contributory negligence, and the question presented was whether this conclusion was without justification as a matter of necessary inference from the subordinate facts found. It was held that there was no such necessary inference, since it was evidently the ordinary and obvious danger arising from the inadvertent act of the operator and not the danger resulting from the broken belt against which, in that case, the warning was intended to be given.
   There is no error.
In this opinion the other judges concurred.